Citation Nr: 1220877	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  00-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected labyrinthitis associated with otitis media and tympanoplasty, currently evaluated 30 percent disabling.  

2.  Entitlement to an increased evaluation for service-connected residuals of a fractured left ankle, currently evaluated 20 percent disabling.

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran appealed that decision, and in a January 2004 rating decision, the RO increased the Veteran's evaluation for his left ankle disability to 20 percent, effective from September 28, 2001, and bifurcated the Veteran's claim for an increased evaluation for service-connected labyrinthitis with tinnitus, assigning separate 10 percent evaluations for each disorder, effective May 11, 1999.  Since these increases did not constitute full grants of the benefits sought, the matters remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The case was subsequently referred to the Board for appellate review.  

A hearing was held on March 24, 2004, in St. Louis, Missouri, before Cheryl L. Mason, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and who is among the panel of judges rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded the case for further development in July 2004.  That development was completed.  In a November 2005 Decision Review Officer (DRO) decision, the RO increased the evaluation of the Veteran's service-connected labyrinthitis associated with otitis media and tympanoplasty from 10 percent to 30 percent, effective September 28, 2001.  Since this increase did not constitute a full grant of the benefits sought, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The case was returned to the Board for appellate review.  

A hearing was held on February 7, 2007, by means of video conferencing equipment with the Veteran in St. Louis, Missouri, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and who is among the panel of judges rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In a September 2007 decision, the Board denied the claim for an increased evaluation for residuals of a fractured left ankle.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court), and in a memorandum decision dated in October 2009, the Court vacated the Board's September 2007 decision with respect to that issue presently on appeal and remanded the case to the Board for development consistent with the Court's October 2009 memorandum decision.  

In June 2010, the Board remanded the Veteran's left ankle claim for further development as per the Court's October 2009 memorandum decision.  The Board's October 2009 remand instructions and the RO's subsequent actions will be discussed below.  The Veteran's claim has been returned to the Board for further appellate proceedings.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran and his private attorney have raised the matter of unemployability during the pendency of his claim for an increased evaluation for service-connected residuals of a fractured left ankle.  See a March 2007 statement from the Veteran's private attorney.  Therefore, the issue is raised by the record, and as such, is properly before the Board.  

Preliminary Note

As noted above, in March 2004 and February 2007, the Veteran testified at Board hearings conducted by two different Veterans Law Judges (VLJs) on the issues of (1) entitlement to an increased evaluation for service-connected labyrinthitis associated with otitis media and tympanoplasty, currently evaluated 30 percent disabling, and (2) entitlement to an increased evaluation for service-connected residuals of a fractured left ankle, currently evaluated 20 percent disabling.  Transcripts of both hearings have been associated with the claims file.  

The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In the present case, the September 2007 and June 2010 Board decisions were signed by such a panel.  

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  In an April 2012 letter, the Veteran was offered the opportunity of a hearing before a third VLJ.  The Veteran did not respond to the letter.  Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2011).  

Also, the Board observes that the Veteran's TDIU claim was not on appeal at the time of the prior Board hearings, and thus, was not specifically discussed.  However, since the Veteran's increased evaluation claims on appeal were discussed at these hearings, and, since the TDIU claim arises from these claims for increased evaluations, as per the Court's holding in Rice, the Board concludes that the Veteran's TDIU claim must also be included in this panel decision.  See 38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011); see also, Rice, supra.  

The  issues of (1) whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a fractured left ankle, (2) whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a fractured left ankle, (3) entitlement to service connection for a headache disorder, to include as secondary to service-connected ear disorders and (4) entitlement to service connection for stomach ulcers, to include as secondary to medication prescribed for service-connected residuals of a left ankle fracture, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See a statement from the Veteran and his private attorney dated in September 2011.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The issues of (1) entitlement to an increased evaluation for service-connected residuals of a fractured left ankle, currently evaluated 20 percent disabling and (2) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

In a January 2006 statement from the Veteran's private attorney and in testimony from the Veteran at the February 2007 hearing, and prior to the promulgation of a decision in the appeal, it was indicated that the Veteran wished to withdraw his appeal for the issue of entitlement to an increased evaluation for service-connected labyrinthitis associated with otitis media and tympanoplasty.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to an increased evaluation for service-connected labyrinthitis associated with otitis media and tympanoplasty have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).
 
In this case, prior to the promulgation of a decision, the Veteran's private attorney indicated in a January 2006 statement that he wished to withdraw his appeal for the issue of entitlement to an increased evaluation for service-connected labyrinthitis associated with otitis media and tympanoplasty.  In testimony at the February 2007 hearing, the Veteran again asserted that he wished to withdraw his appeal for this issue.  See the February 2007 hearing transcript at page 2.  The Veteran's withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Therefore, the January 2006 statement from the Veteran's private attorney and the Veteran's February 2007 testimony have been accepted as a withdrawal of the appeal concerning this issue.  See Tomlin, supra; see also 38 C.F.R. § 20.204 (2011).  
 
The Veteran's assertions concerning the withdrawal of this appeal were previously noted by the Board in the September 2007 decision.  However, the issue was not formally withdrawn at that time.  The Veteran has withdrawn the appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  

Additionally, as the Veteran has requested that this claim be withdrawn, it is unnecessary to discuss VA's duties with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to an increased evaluation for service-connected labyrinthitis associated with otitis media and tympanoplasty, and it is dismissed.


ORDER

The issue of entitlement to an increased evaluation for service-connected labyrinthitis associated with otitis media and tympanoplasty is dismissed.


REMAND

Reasons for remand:  To afford the Veteran additional VA examinations, to adjudicate an inextricably intertwined claim, to fully develop and adjudicate a claim for TDIU, to obtain outstanding VA treatment records and to allow for the initial consideration of additional evidence by the RO.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Court noted in the October 2009 memorandum decision that the Veteran contended at the March 2004 hearing that alternative Diagnostic Codes should be considered to properly evaluate the nerve damage and muscle problems associated with his service-connected residuals of a left ankle fracture.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The August 2005 VA examiner did indicate that the Veteran had a left foot drop with mild to moderate weakness of ankle dorsiflexors.  However, there was no further discussion of whether there were any other nerve damage or muscle problems found during the physical examination and whether such symptomatology is a manifestation of the Veteran's service-connected left ankle disability.  See the August 2005 VA examination report.  

Accordingly, in the June 2010 remand, the Board concluded that the Veteran should be afforded another VA examination, and specifically instructed:  

"The examiner should also identify and describe all neurological and muscular manifestations of the Veteran's service-connected left ankle disability.  In so doing, he or she should opine as to whether any neurological or muscular symptoms, such as foot drop and muscle damage, are attributable to the Veteran's service-connected residuals of a fractured left ankle."  

See the June 2010 Board remand at page 19.  

Review of the May 2011 VA examination report reflects that the VA examiner thoroughly reviewed the Veteran's VA claims file and cited to pertinent records.  After a physical examination of and interview with the Veteran, the VA examiner reported the Veteran's range of motion of his left foot and ankle and stated that the Veteran did not demonstrate a left "foot drop" gait, opining that prior physicians' opinions regarding the presence of left foot drop were speculative.  Also, the examiner reported measurements of the circumferences of the Veteran's ankles and calves, bilaterally, and noted that the last testing of the Veteran's peripheral nerves of the left lower extremity were a nerve conduction study (NCS) and an electromyography (EMG) performed in October 1998, more than 13 years ago.  While the VA examiner performed x-rays in conjunction with the May 2011 VA examination, NCS and EMG testing were not completed, and the muscles associated with the Veteran's left ankle, specifically Muscle Groups X, XI and XII, were not further discussed.  

The Board notes that "drop foot" is caused by lesions of the peroneal or tibial nerve causing paralysis of the anterior muscles of the leg.  See Dorland's Illustrated Medical Dictionary at page 737 (31st ed. 2007).  As such, it is unclear how the May 2011 VA examiner was able to rule out drop foot without conducting appropriate nerve testing.  Moreover, due to the statements from the Veteran and his private attorney concerning separate evaluations concerning muscular and/or neurological manifestations of the Veteran's service-connected residuals of a left ankle fracture, the Board finds that the May 2011 VA examination is inadequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  Specifically, the information provided in the May 2011 VA examination report concerning the Veteran's muscles and nerves of the left lower extremity is insufficient to evaluate his claim as per the Court's holding in Esteban.  See also 38 C.F.R. § 4.25 (2011).  

In light of above, the Board concludes that the Veteran should be provided separate VA neurological and muscles examinations to fully describe any and all residuals associated with his service-connected residuals of a left ankle fracture.  

As described above, the Veteran raised the matter of entitlement to TDIU during the pendency of his claim for an increased evaluation for service-connected residuals of a left ankle fracture.  See a March 2007 statement from the Veteran's private attorney.  As such, the Board has jurisdiction of the TDIU claim.  See Rice, supra.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In this case, the Veteran has not been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the Veterans Claims Assistance Act of 2000 (the VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon remand, the RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.  

Further, as noted above, a claim for TDIU must consider the Veteran's educational and occupational history.  It appears that the Veteran retired from his former employment as a refrigeration mechanic in approximately 2002.  See e.g., an August 2005 VA examination report.  The Board notes that the RO failed to provide the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) for him to complete.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The Board concludes that, upon remand, the Veteran must be provided with a VA Form 21-8940 for him to complete and return to the RO.  

After the Veteran has completed the VA Form 21-8940, the RO must complete any additional development which flows from the information provided by the Veteran or obtained by the RO, to include scheduling the Veteran for appropriate VA examination(s).  

Also, the Board observes that pertinent evidence, namely VA treatment records, is associated with the Veteran's Virtual VA file which was not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  As the Veteran's claims are being remanded for other matters, the additional evidence is referred to the RO for initial review and preparation of a SSOC, if a grant of the benefits sought is not made.  38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  

Additionally, the Board observes that the most recent VA outpatient treatment records associated with the Veteran's VA claims file and Virtual VA file are dated in January 2012.  Upon remand, the RO should attempt to obtain any records of VA treatment dated from January 2012 to the present and associate such with the Veteran's VA claims file.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO must associate with the file all outstanding records of VA treatment dated from January 2012 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU. 

3.  The RO must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

4.  The RO must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  

5.  The Veteran should be afforded a VA neurological examination to ascertain the nature and severity of any neurological manifestations of his service-connected residuals of a fractured left ankle.  The examiner must review the Veteran's complete VA claims file and Virtual VA file prior to the VA examination.  

The VA examiner MUST indicate whether the Veteran's VA claims file was available for review.  

The VA examiner MUST indicate whether the Veteran's Virtual VA file was available for review.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Specifically, the VA examiner must conduct electromyogram (EMG) and nerve conduction studies (NCS) of the nerves affecting the Veteran's lower left extremity.  

For each neurological manifestation of the left lower extremity which is identified, the examiner should provide an opinion concerning whether it is at least as likely as not that such is the result of his service-connected residuals of a left ankle fracture.  

The VA examiner must specifically provide an opinion concerning whether the neurological testing reveals manifestations associated with "drop foot."  This disorder should be diagnosed or ruled out.  

In providing the requested opinion(s), the examiner should consider the Veteran's complete medical history, to include the Veteran's history of a low back disorder with associated radiculopathy.  To the extent possible, the examiner should to differentiate between neurological manifestations of the Veteran's service-connected residuals of a left ankle fracture as opposed to those which are more likely associated with his nonservice-connected low back disorder.  

All neurological manifestations which are related to the Veteran's service-connected residuals of a fractured left ankle are to be fully described by the VA examiner.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of any identified neurological manifestation(s) of the Veteran's service-connected residuals of a fractured left ankle. 

The examiner must provide an opinion as to whether any neurological manifestations of the Veteran's service-connected residuals of a left ankle fracture result in symptomatology congruent with loss of use of the left foot.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the Veteran's complete VA file and Virtual VA file must be made available to the examiner for review. 

6.  The Veteran should be afforded a VA muscles examination to ascertain the nature and severity of any muscular manifestations of his service-connected residuals of a fractured left ankle.  The examiner must review the Veteran's complete VA claims file and Virtual VA file prior to the VA examination.  

The VA examiner MUST indicate whether the Veteran's VA claims file was available for review.  

The VA examiner MUST indicate whether the Veteran's Virtual VA file was available for review.  

The VA examiner must fully describe the musculature of the Veteran's left lower extremity, to include the left foot.  Specifically, the VA examiner should provide a description of Muscle Groups X, XI and XII.  For each muscular disorder or deficiency of the left lower extremity which is identified, the examiner should provide an opinion concerning whether it is at least as likely as not that such is the result of his service-connected residuals of a left ankle fracture.  

The examiner must provide an opinion as to whether any muscular manifestations of the Veteran's service-connected residuals of a left ankle fracture result in symptomatology congruent with loss of use of the left foot.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the Veteran's complete VA file and Virtual VA file must be made available to the examiner for review. 

7.  Thereafter, the RO should afford the Veteran a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the Veteran's complete VA claims file and Virtual VA file prior to the VA examination.  

The VA examiner MUST indicate whether the Veteran's VA claims file was available for review.  

The VA examiner MUST indicate whether the Veteran's Virtual VA file was available for review.  

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The examiner should comment on the effect of the Veteran's service-connected disabilities (currently labyrinthitis, residuals of a left ankle fracture, otitis media with tympanoplasty, tinnitus and bilateral hearing loss) on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupation(s).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the Veteran's complete VA file and Virtual VA file must be made available to the examiner for review.

8.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his private attorney should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________                           __________________________
  KATHLEEN K. GALLAGHER			    CHERYL L. MASON
         Veterans Law Judge,			   Veterans Law Judge,
     Board of Veterans' Appeals			Board of Veterans' Appeals
    
    ____________________________
                                                MARK W. GREENSTREET	                                                                        
                                                     Veterans Law Judge, 
	                                                Board of Veterans' Appeals

Department of Veterans Affairs


